Order entered July 5, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01078-CR

                                     ERIC ROSE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-55385-Y

                                             ORDER
       On April 18, 2013, this Court ordered court reporter Sharon Hazlewood to file, within

thirty days, the reporter’s record of the original plea hearing in this case. When the record was

not filed by June 12, 2013, we ordered Ms. Hazlewood to file the record of the plea hearing

within twenty days. To date, Ms. Hazlewood has neither filed the record of the plea hearing nor

communicated with the Court regarding the status of the record. Appellant’s counsel has filed a

letter stating she cannot file appellant’s brief until the complete record has been filed.

       Accordingly, we ORDER the trial court to make findings regarding the following:

      Whether the original plea hearing in this case was recorded;

      If the hearing was recorded, the name and contact information of the court reporter who
       recorded the hearing;
      Whether the notes of the original plea hearing, if recorded, are available and can be
       transcribed;

      The court reporter’s explanation for the failure to file the record of the original plea
       hearing; and

      The date by which the reporter’s record of the original plea hearing will be filed.

       We ORDER the trial court to transmit a supplemental record, containing its written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.


                                                       /s/     DAVID EVANS
                                                               JUSTICE